DETAILED ACTION
1. 	This Office Action is in response to the Arguments/Remarks filed on 12/30/2021. Claims 1-17 are pending in the application. 
2.	The previous Double Patenting rejection is withdrawn in light of the Terminal Disclaimer filed on 12/30/2021. 
Claim Analysis
3.	Summary of Claim 1:
A perfume composition having controlled release of phytoncides in an atmosphere comprising:

a) at least about 0.6% by weight of at least one phytoncide, and

b) a perfume mixture including (i) at least one solvent; and (ii) at least one fragrance ingredient,

wherein said perfume mixture exhibits a Equilibrium Headspace Concentration (HSi0) distribution curve having greater than about 95 wt% of the perfume mixture exhibiting HSi0 of less than or equal to about 10,000 µg/L.

 


Claim Rejections - 35 USC § 102/103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Elzinga et al. (US PG Pub 2015/0080265 A1).
The disclosure of Elzinga et al. is adequately set forth on pages 3-4 of the Office Action dated 9/30/2021 and is incorporated herein by reference.

Regarding claims 1-3, 9, 12 and 14 -16, Elzinga et al. teach compositions which are fragrant and are comprised of selected terpenes (Abstract) wherein in a preferred embodiment the composition comprises myrcene and alpha-pinene, wherein the sum of all terpenes in the composition is 100 wt% thereby reading on the at least about 0.6 wt%, at least about 0.8 wt%, at least about 1.1 wt%, and the two phytoncides as required by the instant claim with sufficient specificity [0023]. Elzinga et al. further teach the composition comprises a modifier wherein the modifier includes propylene glycol [0099] thereby reading on the (i) at least one solvent as required by the instant claims 1 and 3, wherein the myrcene reads on the (ii) at least one fragrance ingredient as required by the instant claim 1 and the one or more phytoncides as required by claim 12.
Elzinga et al. are silent regarding the Standard Equilibrium Headspace Concentration distribution curve of the perfume mixture. Elzinga et al. are further silent on the evaporation rate of the phytoncide.
The Standard Equilibrium Headspace Concentration distribution curve and the evaporation rate is a function of the ingredients in the perfume mixture. Elzinga et al. teach the same ingredients in the 

Regarding claim 4, the myrcene as disclosed by Elzinga et al. is in the amount of about 20 – 95 wt% [0023] thereby reading on the about 10% to about 80% by weight as required by the instant claim.
Regarding claim 5, Elzinga et al. teach “linalool” [0006] thereby reading on 3,7-dimethylocta-1,6-dien-3-ol as required by the instant claim.
Regarding claim 6, Elzinga et al. teach benzyl acetate [0100].
Regarding claim 7, Elzinga et al. teach benzyl alcohol [0118] thereby reading on 2-phenyl ethanol. 

Regarding claim 10, Elzinga et al. teach monoterpenes [0008].
Regarding claim 11, Elzinga et al. teach sesquiterpenes [0009].
Regarding claim 13, Elzinga et al. teach caryophyllene [0016] thereby reading on the Z)-4,11,11-trimethyl-8-methylenebicyclo[7.2.0]undec- 4-ene as required by the instant claim.
Regarding claim 17, Elzinga et al. teach caryophyllene and pinene [0023] thereby reading on a monoterpene and a sesquiterpene [0123].


Response to Arguments
6.	 Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive.  
Regarding the rejections over Elzinga et al., Applicant states that Elzinga et al. fails to disclose or suggest the selection of a perfume mixing having certain vapor pressures, nor does Elzinga appreciate the ability to provide a perfume composition with components having certain vapor pressures for the purpose of controlling phytoncide release. Applicant draws attention to the Examples 1 and 2 in the instant specification directed to air freshener compositions having the same phytoncide compound, in the same amount, but differ in that the comparative Example 1 contains 4% of a fragrance ingredient having a HSi0 in an amount greater than 30,000 µg/L, whereas the fragrance ingredients and solvents in Example 2 (inventive) had a HSi0 of less than or equal to about 10,000 µg/L. 
In response, attention is drawn to the claim language of instant claim 1, wherein claim 1 recites “a) at least about 0.6% by weight of at least one phytoncide”. However, the data presented in the instant specification only includes one phytoncide (pinene alpha). Only one amount of the pine alpha was tested (1.1 wt%). However, the claim is drawn to any phytoncide in the broad range of at least about 0.6 wt%.  As such, the data is not commensurate in scope with the claim language. 

. 

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763